Case 7:20-cv-05877-VB Document 22 Filed 01/21/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_-- x OL
KRISTYN VANDERBERG-REED, i
Plaintiff,

v. ORDER

MOUNT VERNON and DEBORAH

~ REYNOLDS, individually and in her official

capacity as comptroller of Mount Vernon,
Defendants. :

ema men een === x

 

 

 

20 CV 5877 (VB)

 

On July 28, 2020, plaintiff Kristyn Vanderberg-Reed commenced the instant action
against defendants Mount Vernon and Deborah Reynolds. (Doc. #3).

On July 31, 2020, the Clerk issued a summons as to defendant Mount Vernon. (Doc. #6).

On August 8, 2020, plaintiff docketed proof of service indicating service on defendant
Mount Vernon. (Doc. #7). Accordingly, defendant Mount Vernon had until August 24, 2020, to
respond to the complaint. See Fed. R. Civ. P. 12(a)(1)(A)(i).

On August 10, 2020, plaintiff docketed defendant Reynolds waiver of service. (Doc. #8).
Accordingly, defendant Reynolds had until September 28, 2020, to respond to the complaint.
See Fed. R. Civ. P. 12(a)(1)(A)(i1).

On September 29, 2020, the Court issued an order directing plaintiff to seek a certificate
of default as to defendant Mount Vernon and thereafter to move, by other to show cause, for
default judgment against defendant Mount Vernon, provided defendant Mount Vernon remain in
default. (Doc. #12).

On October 6, 2020, the Court so ordered plaintiff and defendant Mount Vernon’s
stipulation extending the time by which defendant Mount Vernon was to move, answer, or
otherwise respond to the complaint to October 30, 2020. (Doc. #16).

On October 29, 2020, the Court so ordered the parties’ stipulation extending the time by
which all defendants were to move, answer, or otherwise respond to the complaint to November
30, 2020. (Doc. #18).

On December 2, 2020, the Court so ordered the parties’ stipulation extending the time by
which all defendants were to move, answer, or otherwise respond to the complaint to December

30, 2020. (Doc. #20).

To date, defendants have failed to answer, move, or otherwise respond to the complaint.
Case 7:20-cv-05877-VB Document 22 Filed 01/21/21 Page 2 of 2

Accordingly, provided that defendants Mount Vernon and Deborah Reynolds remain in
default, plaintiff is ORDERED to seek certificates of default as to those defendants by February
5, 2021, and thereafter to move, by order to show cause and in accordance with the Court’s
Individual Practices, for default judgment against defendants by February 19, 2021. If plaintiff
fails to satisfy either deadline, the Court may dismiss the case without prejudice for failure
to prosecute or failure to comply with court orders. Fed. R. Civ. P. 41(b).

Dated: January 21, 2021
White Plains, NY
SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 

 
